department of the treasury internal_revenue_service tege eo examinations group research blvd bldg i suite austin tx date number release date legend org organization name xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein dear this is a final adverse determination_letter as to the org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons you have not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you have ceased operations for several years and therefore no longer meet our operational requirements based upon these reasons your sec_501 tax exempt status is revoked effective january 20xx you have signed form_6018 consent to proposed action contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations oe ocr care government entities division org address department of the treasury internal_revenue_service tege eo examinations group research blvd bldg i suite austin tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f december 20xx form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein legend org organization name xx date state state issue whether org continues to qualify for exemption as an organization described within internal_revenue_code c due to inactivity for several years including the year of examination facts org was incorporated under the laws of the state of state as a non-profit corporation on march 20xx in a determination_letter dated december 20xx org was determined to be exempt from federal_income_tax as an organization described in sec_501 according to the organization articles of incorporation the purpose for which the org has been organized as follows meet the educational and vocational need of children and adults who have no other opportunities provide opportunities through training and support to help increase self-esteem to acquire own purchase lease dispose_of and deal with real and personal_property and the proceeds thereto in furtherance of the purposes of the corporation to do such things and perform such acts to accomplish its purposes as the board_of directors may determine to be appropriate with all the power conferred on nonprofit_corporations under the laws of the state of state during the onsite audit on xx the director of the organization stated that the organization established in 20xx for the purpose of educating kids but due to lack of financial and administrative support the organization stopped existing since 20xx the state of state issued administrative dissolution certificate to the organization in september 20xx due to non filing of its 20xx corporation annual report law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-acev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer org explanation of items schedule no or exhibit year petiod ended department of the treasury - internal_revenue_service ein december 20xx sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 revrul_59_95 1959_1_cb_627 provides that the failure of an organization to provide requested information about its financial status and operations may result in revocation of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer's position the taxpayer declared that the organization has no operational or financial activities form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein december 20xx government's position the service position is that the organization has been inactive for several years now and that there have been no operations or financial activities conducted as such org fails to meet the operational requirements to continue its exemption status under sec_501 you have days to provide us with a formal written response for the information written above if the service does not have the information within days the service will have no other option than to proceed with final revocation conclusion the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code send formal written response within days from the date of this letter to form 886-a rev department of the treasury - internal_revenue_service page -3-
